Case 4:19-cr-00450 Document 69 Filed on 08/29/19 in TXSD Page1of1

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF TEXAS
HOUSTON DIVISION

UNITED STATES OF AMERICA

V. Criminal No. 4:19-CR-00450
JEFFREY STERN
FREDERICK MORRIS
LAMONT RATCLIFF
DEBORAH BRADLEY
RICHARD PLEZIA

MMMM MmMm Mm Mm mM

NOTICE OF APPEARANCE
Please take notice that Jim E. Lavine files this Notice of Appearance as attorney of
record for the defendant Deborah Bradley.

Respectfully submitted,

JIM E. LAVINE
State Bar No. 12000300

ZIMMERMANN LAVINE & ZIMMERMANN, P.C.
770 South Post Oak Lane, Suite 620

Houston, Texas 77056

(713) 552-0300

(713) 552-0746 (Fax)

ATTORNEY FOR DEBORAH BRADLEY
